
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2606
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the United States Fire
		  Administration, and for other purposes.
	
	
		1.Short titleThis subtitle may be cited as the
			 United States Fire Administration
			 Reauthorization Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The number of lives lost each year because
			 of fire has dropped significantly over the last 25 years in the United States.
			 However, the United States still has one of the highest fire death rates in the
			 industrialized world. In 2006, the National Fire Protection Association
			 reported 3,245 civilian fire deaths, 16,400 civilian fire injuries, and
			 $11,307,000,000 in direct losses due to fire.
			(2)Every year, more than 100 firefighters die
			 in the line of duty. The United States Fire Administration should continue its
			 leadership to help local fire agencies dramatically reduce these
			 fatalities.
			(3)The Federal Government should continue to
			 work with State and local governments and the fire service community to further
			 the promotion of national voluntary consensus standards that increase
			 firefighter safety.
			(4)The United States Fire Administration
			 provides crucial support to the 30,300 fire departments of the United States
			 through training, emergency incident data collection, fire awareness and
			 education, and support of research and development activities for fire
			 prevention, control, and suppression technologies.
			(5)The collection of data on fire and other
			 emergency incidents is a vital tool both for policy makers and emergency
			 responders to identify and develop responses to emerging hazards. Improving the
			 data collection capabilities of the United States Fire Administration is
			 essential for accurately tracking and responding to the magnitude and nature of
			 the fire problems of the United States.
			(6)The research and development performed by
			 the National Institute of Standards and Technology, the United States Fire
			 Administration, other government agencies, and nongovernmental organizations on
			 fire technologies, techniques, and tools advance the capabilities of the fire
			 service of the United States to suppress and prevent fires.
			(7)Because of the essential role of the United
			 States Fire Administration and the fire service community in preparing for and
			 responding to national and man-made disasters, the United States Fire
			 Administration should have a prominent place within the Federal Emergency
			 Management Agency and the Department of Homeland Security.
			3.Authorization of appropriations for United
			 States Fire AdministrationSection 17(g)(1) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2216(g)(1)) is amended—
			(1)in subparagraph (C), by striking
			 and after the semicolon;
			(2)in subparagraph (D), by striking the period
			 at the end and inserting a semicolon; and
			(3)by adding after subparagraph (D) the
			 following:
				
					(E)$70,000,000 for fiscal year 2009, of which
				$2,520,000 shall be used to carry out section 8(f);
					(F)$72,100,000 for fiscal year 2010, of which
				$2,595,600 shall be used to carry out section 8(f);
					(G)$74,263,000 for fiscal year 2011, of which
				$2,673,468 shall be used to carry out section 8(f); and
					(H)$76,490,890 for fiscal year 2012, of which
				$2,753,672 shall be used to carry out section
				8(f).
					.
			4.National Fire Academy training program
			 modifications and reports
			(a)Amendments to Fire Academy
			 trainingSection 7(d)(1) of
			 the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2206(d)(1)) is
			 amended—
				(1)by amending subparagraph (H) to read as
			 follows:
					
						(H)tactics and strategies for dealing with
				natural disasters, acts of terrorism, and other man-made
				disasters;
						;
				(2)in subparagraph (K), by striking
			 forest and inserting wildland;
				(3)in subparagraph (M), by striking
			 response;
				(4)by redesignating subparagraphs (I) through
			 (N) as subparagraphs (M) through (R), respectively; and
				(5)by inserting after subparagraph (H) the
			 following:
					
						(I)tactics and strategies for fighting
				large-scale fires or multiple fires in a general area that cross jurisdictional
				boundaries;
						(J)tactics and strategies for fighting fires
				occurring at the wildland-urban interface;
						(K)tactics and strategies for fighting fires
				involving hazardous materials;
						(L)advanced emergency medical services
				training;
						.
				(b)On-site trainingSection 7 of such Act (15 U.S.C. 2206) is
			 amended—
				(1)in subsection (c)(6), by inserting ,
			 including on-site training after United States;
				(2)in subsection (f), by striking 4
			 percent and inserting 7.5 percent; and
				(3)by adding at the end the following:
					
						(m)On-site training
							(1)In generalExcept as provided in paragraph (2), the
				Administrator may enter into a contract with nationally recognized
				organizations that have established on-site training programs that comply with
				national voluntary consensus standards for fire service personnel to facilitate
				the delivery of the education and training programs outlined in subsection
				(d)(1) directly to fire service personnel.
							(2)Limitation
								(A)In generalThe Administrator may not enter into a
				contract with an organization described in paragraph (1) unless such
				organization provides training that—
									(i)leads to certification by a program that is
				accredited by a nationally recognized accreditation organization; or
									(ii)the Administrator determines is of
				equivalent quality to a fire service training program described by clause
				(i).
									(B)Approval of unaccredited fire service
				training programsThe
				Administrator may consider the fact that an organization has provided a
				satisfactory fire service training program pursuant to a cooperative agreement
				with a Federal agency as evidence that such program is of equivalent quality to
				a fire service training program described by subparagraph (A)(i).
								(3)Restriction on use of fundsThe amounts expended by the Administrator
				to carry out this subsection in any fiscal year shall not exceed 7.5 per centum
				of the amount authorized to be appropriated in such fiscal year pursuant to
				section
				17.
							.
				(c)Triennial reportsSuch section 7 (15 U.S.C. 2206) is further
			 amended by adding at the end the following:
				
					(n)Triennial reportIn the first annual report filed pursuant
				to section 16 for which the deadline for filing is after the expiration of the
				18-month period that begins on the date of the enactment of the United States
				Fire Administration Reauthorization Act of 2008, and in every third annual
				report thereafter, the Administrator shall include information about changes
				made to the National Fire Academy curriculum, including—
						(1)the basis for such changes, including a
				review of the incorporation of lessons learned by emergency response personnel
				after significant emergency events and emergency preparedness exercises
				performed under the National Exercise Program; and
						(2)the desired training outcome of all such
				changes.
						.
			(d)Report on feasibility of providing incident
			 command training for fires at ports and in marine environments
				(1)In generalNot later than 1 year after the date of the
			 enactment of this Act, the Administrator of the United States Fire
			 Administration shall submit to Congress a report on the feasibility of
			 providing training in incident command for appropriate fire service personnel
			 for fires at United States ports and in marine environments, including fires on
			 the water and aboard vessels.
				(2)ContentsThe report required by paragraph (1) shall
			 include the following:
					(A)A description of the necessary curriculum
			 for training described in paragraph (1).
					(B)A description of existing training programs
			 related to incident command in port and maritime environments, including by
			 other Federal agencies, and the feasibility and estimated cost of making such
			 training available to appropriate fire service personnel.
					(C)An assessment of the feasibility and
			 advisability of the United States Fire Administration developing such a
			 training course in incident command for appropriate fire service personnel for
			 fires at United States ports and in marine environments, including fires on the
			 water and aboard vessels.
					(D)A description of the delivery options for
			 such a course and the estimated cost to the United States Fire Administration
			 for developing such a course and providing such training for appropriate fire
			 service personnel.
					5.National Fire Incident Reporting System
			 Upgrades
			(a)Incident Reporting System
			 DatabaseSection 9 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208) is amended by
			 adding at the end the following:
				
					(d)National Fire Incident Reporting System
				update
						(1)In generalThe Administrator shall update the National
				Fire Incident Reporting System to ensure that the information in the system is
				available, and can be updated, through the Internet and in real time.
						(2)LimitationOf the amounts made available pursuant to
				subparagraphs (E), (F), and (G) of section 17(g)(1), the Administrator shall
				use not more than an aggregate amount of $5,000,000 during the 3-year period
				consisting of fiscal years 2009, 2010, and 2011 to carry out the activities
				required by paragraph
				(1).
						.
			(b)Technical correctionSection 9(b)(2) of such Act (15 U.S.C.
			 2208(b)(2)) is amended by striking assist State, and inserting
			 assist Federal, State,.
			6.Fire technology assistance and research
			 dissemination
			(a)Assistance to fire services for fire
			 prevention and control in wildland-urban interfaceSection
			 8(d) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2207(d))
			 is amended to read as follows:
				
					(d)Rural and wildland-urban interface
				assistanceThe Administrator
				may, in coordination with the Secretary of Agriculture, the Secretary of the
				Interior, and the Wildland Fire Leadership Council, assist the fire services of
				the United States, directly or through contracts, grants, or other forms of
				assistance, in sponsoring and encouraging research into approaches, techniques,
				systems, equipment, and land-use policies to improve fire prevention and
				control in—
						(1)the rural and remote areas of the United
				States; and
						(2)the wildland-urban
				interface.
						.
			(b)Technology research
			 disseminationSection 8 of
			 such Act (15 U.S.C. 2207) is amended by adding at the end the following:
				
					(h)Publication of research results
						(1)In generalFor each fire-related research program
				funded by the Administration, the Administrator shall make available to the
				public on the Internet website of the Administration the following:
							(A)A description of such research program,
				including the scope, methodology, and goals thereof.
							(B)Information that identifies the individuals
				or institutions conducting the research program.
							(C)The amount of funding provided by the
				Administration for such program.
							(D)The results or findings of the research
				program.
							(2)Deadlines
							(A)In generalExcept as provided in subparagraph (B), the
				information required by paragraph (1) shall be published with respect to a
				research program as follows:
								(i)The information described in subparagraphs
				(A), (B), and (C) of paragraph (1) with respect to such research program shall
				be made available under paragraph (1) not later than 30 days after the
				Administrator has awarded the funding for such research program.
								(ii)The information described in subparagraph
				(D) of paragraph (1) with respect to a research program shall be made available
				under paragraph (1) not later than 60 days after the date such research program
				has been completed.
								(B)ExceptionNo information shall be required to be
				published under this subsection before the date that is 1 year after the date
				of the enactment of the United States Fire Administration Reauthorization Act
				of
				2008.
							.
			7.Encouraging adoption of standards for
			 firefighter health and safetyThe Federal Fire Prevention and Control Act
			 of 1974 (15 U.S.C. 2201 et seq.) is amended by adding at the end the
			 following:
			
				37.Encouraging adoption of standards for
				firefighter health and safetyThe Administrator shall promote adoption by
				fire services of national voluntary consensus standards for firefighter health
				and safety, including such standards for firefighter operations, training,
				staffing, and fitness, by—
					(1)educating fire services about such
				standards;
					(2)encouraging the adoption at all levels of
				government of such standards; and
					(3)making recommendations on other ways in
				which the Federal Government can promote the adoption of such standards by fire
				services.
					.
		8.State and local fire service representation
			 at National Operations CenterSection 515 of the Homeland Security Act of
			 2002 (6 U.S.C. 321d) is amended by adding at the end the following:
			
				(c)State and local fire service
				representation
					(1)Establishment of positionThe Secretary shall, in consultation with
				the Administrator of the United States Fire Administration, establish a fire
				service position at the National Operations Center established under subsection
				(b) to ensure the effective sharing of information between the Federal
				Government and State and local fire services.
					(2)Designation of positionThe Secretary shall designate, on a
				rotating basis, a State or local fire service official for the position
				described in paragraph (1).
					(3)ManagementThe Secretary shall manage the position
				established pursuant to paragraph (1) in accordance with such rules,
				regulations, and practices as govern other similar rotating positions at the
				National Operations
				Center.
					.
		9.Coordination regarding fire prevention and
			 control and emergency medical services
			(a)In generalSection 21(e) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2218(e)) is amended to read as
			 follows:
				
					(e)Coordination
						(1)In generalTo the extent practicable, the
				Administrator shall use existing programs, data, information, and facilities
				already available in other Federal Government departments and agencies and,
				where appropriate, existing research organizations, centers, and
				universities.
						(2)Coordination of fire prevention and control
				programsThe Administrator
				shall provide liaison at an appropriate organizational level to assure
				coordination of the activities of the Administrator with Federal, State, and
				local government agencies and departments and nongovernmental organizations
				concerned with any matter related to programs of fire prevention and
				control.
						(3)Coordination of emergency medical services
				programsThe Administrator
				shall provide liaison at an appropriate organizational level to assure
				coordination of the activities of the Administrator related to emergency
				medical services provided by fire service-based systems with Federal, State,
				and local government agencies and departments and nongovernmental organizations
				so concerned, as well as those entities concerned with emergency medical
				services
				generally.
						.
			(b)Fire Service-Based Emergency Medical
			 Services Best PracticesSection 8(c) of such Act (15 U.S.C.
			 2207(c)) is amended—
				(1)by redesignating paragraphs (2) through (4)
			 as paragraphs (3) through (5), respectively; and
				(2)by inserting after paragraph (1) the
			 following new paragraph:
					
						(2)The Administrator is authorized to conduct,
				directly or through contracts or grants, studies of the operations and
				management aspects of fire service-based emergency medical services and
				coordination between emergency medical services and fire services. Such studies
				may include the optimum protocols for on-scene care, the allocation of
				resources, and the training requirements for fire service-based emergency
				medical
				services.
						.
				10.Amendments to definitionsSection 4 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2203) is amended—
			(1)in paragraph (3), by striking
			 Administration and inserting Administration, within the
			 Federal Emergency Management Agency;
			(2)in paragraph (7), by striking the
			 and after the semicolon;
			(3)in paragraph (8), by striking the period at
			 the end and inserting ; and; and
			(4)by adding at the end the following:
				
					(9)wildland-urban interface has
				the meaning given such term in section 101 of the Healthy Forests Restoration
				Act of 2003 (16 U.S.C.
				6511).
					.
			11.Supporting the adoption of fire
			 sprinklersCongress supports
			 the recommendations of the United States Fire Administration regarding the
			 adoption of fire sprinklers in commercial buildings and educational programs to
			 raise awareness of the important of installing fire sprinklers in residential
			 buildings.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
